Mr. Justice Hilliard
dissenting.
I did not participate in the original consideration of the case, but on rehearing I heard the oral argument and have examined the record. The court is now, as it was at the earlier determination, of opinion that the judgment at trial was based on findings resolved on conflicting evidence; that points of law are not involved, and that a written opinion would serve no useful purpose. Although on the merits of the controversy I am not in accord with the court, and dissent to the order of general affirmance, I agree to the informal disposition which the court has made of the matter.